 1   Michael L. O’Donnell (pro hac vice pending)
     odonnell@wtotrial.com
 2   James E. Hooper (pro hac vice pending)
     hooper@wtotrial.com
 3   Marissa S. Ronk (pro hac vice pending)
     ronk@wtotrial.com
 4   Wheeler Trigg O’Donnell LLP
     370 Seventeenth Street, Suite 4500
 5   Denver, CO 80202-5647
     Telephone:    303.244.1800
 6   Facsimile:    303.244.1879
 7   Attorneys for Defendant McLane Company, Inc.
 8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10                                                    Case No: 19-md-02913-WHO
      IN RE: JUUL LABS, INC. MARKETING,
11    SALES PRACTICES, AND PRODUCTS                   NOTICE OF APPEARANCE OF JAMES E.
      LIABILITY LITIGATION                            HOOPER AS COUNSEL FOR DEFENDANT
12                                                    MCLANE COMPANY, INC.
13    THIS DOCUMENT RELATES TO:
      ALL CASES
14

15

16          TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
17          Please take notice that James E. Hooper hereby enters an appearance as counsel on behalf of
18   Defendant McLane Company, Inc. in the above-captioned matter. Mr. Hooper filed his application
19   for admission pro hac vice on April 3, 2020 (ECF No. 413). Counsel respectfully requests to be
20   served at the below address with all pleadings and notices in this case and all related actions, and to
21   be added to the Court’s e-filing notice list.
22          James E. Hooper
23          Wheeler Trigg O’Donnell LLP
            370 Seventeenth Street, Suite 4500
24          Denver, CO 80202
            Telephone: 303.244.1800
25          Email: hooper@wtotrial.com
26

27

28

                                                    1
       Footer Title NOTICE OF APPEARANCE OF JAMES E. HOOPER AS COUNSEL FOR DEFENDANT MCLANE
                                              COMPANY, INC.
 1   Dated: April 8, 2020.       WHEELER TRIGG O’DONNELL LLP
 2

 3                           By: /s/ James E. Hooper
                                 Michael L. O’Donnell
 4                               James E. Hooper
                                 Marissa S. Ronk
 5
                                 Attorneys for Defendant McLane Company, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        2
                                   Footer Title
 1                                     CERTIFICATE OF SERVICE
 2        In re: JUUL Labs, Inc. Marketing, Sales Practices, and Products Liability Litigation
 3                                      3:19-md-02913-WHO

 4 STATE OF COLORADO, CITY AND COUNTY OF DENVER

 5          At the time of service, I was over 18 years of age and not a party to this action. I am
 6 employed in the City and County of Denver, State of Colorado. My business address is 370

 7
   Seventeenth Street, Suite 4500, Denver, CO 80202.
 8

 9          On April 8, 2020, I served true copies of the following document(s) described as NOTICE

10 OF APPEARANCE OF COUNSEL FOR DEFENDANT MCLANE COMPANY, INC. on the

11 interested parties in this action as follows:

12          By CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)

13 with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered

14 CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered

15 CM/ECF users will be served by mail or by other means permitted by the court rules.

16          I declare under penalty of perjury under the laws of the United States of America that the

17 foregoing is true and correct.

18          Executed on April 8, 2020, at Denver, Colorado..

19
                                                   /s/ James E. Hooper
20

21

22

23

24

25

26

27

28


                                                        1
                                      Footer TitleCERTIFICATE OF SERVICE
